DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
Examiner contacted Applicant representative Andrew MacMillan discussing the content of the claims and suggested to file terminal disclaimer for speedy prosecution but no agreement has been reached.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Patent No. US 10771635 B2 
	Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of Patent No. US 10771635 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the claimed limitations recited in pending application are transparently found in Patent No. US 10771635 B2 with obvious wording variation. For example, compare Claim 1  of pending application with claim 1-10 of Patent No. US 10771635 B2, they both recite
	A mobile computing device (a user device) having dynamically reconfigurable (one or more processors executing the software instructions loaded from the storage device, the one or more processors are thereby configured to) session initiation protocol (SIP) phone services (claim 9, the communication server is a session initiation protocol (SIP) server providing SIP phone services), the mobile computing device comprising: 
	a user interface (user device inherently has user interface); 
	one or more communication interfaces for coupling to a wireless local area network (also see claim 1 and 2, the apparatus comprising: a communication port inherently has communication interfaces for coupling to a wireless local area network); 
	one or more storage devices storing a plurality of software instructions at least including an operating system (a storage device storing a plurality of software instructions; and one or more processors coupled to the communication port and the storage device),
	 a predetermined application (processors executing the software instructions loaded from the storage device), and a session initiation protocol (SIP) client (claim 9, user device is a SIP client); and one or more processors coupled to the user interface ( one or more processors coupled to the communication port), 
	the one or more communication ports and the one or more storage devices (communication port and the storage device);
	wherein, by the one or more processors executing the software instructions loaded from the one or more storage devices, the one or more processors are thereby configured to 9 one or more processors executing the software instructions loaded from the storage device, the one or more processors are thereby configured to): 
	receive, by the operating system, a push notification message addressed to the predetermined application from a message server via an external notification service (receive a device identifier of the user device; search a device-to-token database in order to determine whether the device identifier is currently associated with any device communication token); 
	activate the predetermined application by the operating system in response to receiving the push notification message (in response to determining that the device identifier is not associated with any device communication token); 
	deliver the push notification message to the predetermined application by the operating system (send a message to the user device to thereby cause the user device to activate a predetermined application); 
	configure the SIP client by the predetermined application (send a message to the user device to thereby cause the user device to activate a predetermined application ) to utilize one or more login credentials of a new communication account determined according to information included in the push notification message (determining whether the user device is authorized to communicate with the communication server; create a communication account for the user device on the communication server; and send a login credential for the communication account to the user device in a notification message transmitted via a message server); 
	communicate over the wireless local area network according to a SIP protocol with a SIP phone system server by the SIP client (claim 9, the communication server is a session initiation protocol (SIP) server providing SIP phone services ) in order to log in to the SIP phone system server utilizing the login credentials (the notification message addressed by the device communication token to the predetermined application on the user device; wherein, the predetermined application on the user device receives the notification message from the message server, and thereafter automatically logs in to the communication server according to the login credential included in the notification message); 
	receive, by the SIP client, an incoming call from the SIP phone system over the wireless local area network(claim 9,  receive incoming phone calls via the communication server); and 
signal the incoming call to a user of the mobile computing device and display an answer button on the user interface to allow the user to answer the incoming call utilizing the SIP client (claim 9,  predetermined application on the user device is a SIP client application that allows the user of the user device to place outgoing phone calls and receive incoming phone calls via the communication server). 
	Further, analyzing and comparing  dependent claims 2-20 of the pending application with claims 2-10 of Patent No. US 10771635 B2 it was found that they recite the same limitation with wording changes. 
	Similarly comparing claims 11-20 of the pending application with claims 11-20 of Patent No. US 11140273 B2 it was found that they recite the same limitation with wording changes.
	Patent No. US 11140273 B2 
	Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of Patent No. US 11140273 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the claimed limitations recited in pending application are transparently found in Patent No. US 11140273 B2 with obvious wording variation. For example, compare Claim 1  of pending application with claim 1-10 of Patent No. US 11140273 B2, they both recite 
	A mobile computing device having dynamically reconfigurable (An apparatus for configuring a predetermined application running on a user device with required configuration data for accessing a service on a computer network) session initiation protocol (SIP) phone services (claim 9, wherein the service is a session initiation protocol (SIP) phone service), the mobile computing device comprising: 
	a user interface (claim 4, user interface); 
	one or more communication interfaces for coupling to a wireless local area network (a communication port inherently used to couple to a wireless local area network); 
	one or more storage devices storing a plurality of software instructions at least including an operating system (a storage device storing a plurality of software instructions),
	 a predetermined application (software instruction), and a session initiation protocol (SIP) client (user); and one or more processors coupled to the user interface (one or more processors coupled to the communication port), 
	the one or more communication ports and the one or more storage devices (one or more processors coupled to the communication port and the storage device);
	wherein, by the one or more processors executing the software instructions loaded from the one or more storage devices, the one or more processors are thereby configured to (wherein, by the one or more processors executing the software instructions loaded from the storage device, the one or more processors are thereby configured to): 
	receive, by the operating system, a push notification message addressed to the predetermined application from a message server via an external notification service (receive a device identifier of the user device; search a device-to-token database in order to determine whether the device identifier is currently associated with any device communication token); 
	activate the predetermined application by the operating system in response to receiving the push notification message (in response to determining that the device identifier is associated with a device communication token); 
	deliver the push notification message to the predetermined application by the operating system (send a notification message to the user device via a message server); 
	configure the SIP client by the predetermined application to utilize one or more login credentials of a new communication account determined according to information included in the push notification message (in response to determining that the device identifier is associated with the device communication token, the one or more processors are further configured to: create an account for the predetermined application on a server providing the service on the computer network; and include a login credential for accessing the account within the one or more configuration data sent to the predetermined application in the configuration message); 
	communicate over the wireless local area network according to a SIP protocol with a SIP phone system server by the SIP client in order to log in to the SIP phone system server utilizing the login credentials (claim 9, the service is a session initiation protocol (SIP) phone service allowing a user of the user device to conduct phone calls at the hospitality establishment utilizing the predetermined application); 
	receive, by the SIP client, an incoming call from the SIP phone system over the wireless local area network (claim 8, receive the device identifier by monitoring a local area network (LAN) of the hospitality establishment for network traffic originating from the user device); and 
signal the incoming call to a user of the mobile computing device and display an answer button on the user interface to allow the user to answer the incoming call utilizing the SIP client (send the configuration message to the predetermined application running on the user device thereby enabling the predetermined application to access the service on the computer network according to the one or more configuration data). 
	Further, analyzing and comparing  dependent claims 2-10 of the pending application with claims 2-10 of Patent No. US 11140273 B2 it was found that they recite the same limitation with wording changes. 
	Similarly comparing claims 11-20 of the pending application with claims 11-19 of Patent No. US 11140273 B2 it was found that they recite the same limitation with wording changes.

	Note the issued claims of Patent No. US 10341497 B2, Patent No. US 10530938 B2, Patent No. US 10771635 B2  and Patent No. US 11140273 B2 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by Patent No. US 10341497 B2, Patent No. US 10530938 B2, Patent No. US 10771635 B2  and Patent No. US 11140273 B2 respectively.  
Allowable Subject Matter

Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to an apparatus enables communication between a user device and a communication server. The apparatus receives a device identifier of the user device and determines after searching a device- to-token database that the device identifier is not associated with any device communication token. The apparatus activates a predetermined application on the user device, and thereafter receives a device communication token of the predetermined application. A mapping of the device communication token with the device identifier is stored in the device-to-token database after which a communication account is created for the user device on a communication server. A login credential for the communication account is sent to the user device in a message addressed to the predetermined application and transmitted via a message server. The predetermined application on the user device receives the message, and thereafter automatically logs in to the communication server according to the login credential in the message.
The closest prior art of record fail to teach the limitation of “receive, by the operating system, a push notification message addressed to the predetermined application from a message server via an external notification service; activate the predetermined application by the operating system in response to receiving the push notification message; deliver the push notification message to the predetermined application by the operating system; configure the SIP client by the predetermined application to utilize one or more login credentials of a new communication account determined according to information included in the push notification message; communicate over the wireless local area network according to a SIP protocol with a SIP phone system server by the SIP client in order to log in to the SIP phone system server utilizing the login credentials; receive, by the SIP client, an incoming call from the SIP phone system over the wireless local area network; and signal the incoming call to a user of the mobile computing device and display an answer button on the user interface to allow the user to answer the incoming call utilizing the SIP client”.
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claim 11 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Robinton et al. Pub. No. US 20170017947 A1 teaches a system is disclosed along with a method for operating the system. In one non-limiting embodiment, the disclosed ticketing system employs a trusted tag service, which enables a customer to safely load ticketing credit onto their mobile device and provide a proof of purchase via the mobile device. The ticketing system is also disclosed as including a transport operator application that can interface with the customer's mobile device to verify payment for a journey,
Antani et al. Pub. No. US 20100234009 A1 teaches a central configuration server is provided for managing user-specified configuration data for a configurable device. The central configuration server, which is separate from a configurable device to be configured, and which services a plurality of users, obtains a user identification and device information from the configurable device. Responsive to this, the central configuration server accesses an account database and uses the user identification and device information to retrieve, for the identified user, user-specified configuration data for the configurable device. The central configuration server then forwards the user-specified configuration data from the account database to the configurable device for use in automatically configuring the configurable device pursuant to the user-specified configuration data.
Kuiios Pub. No. US 20120166628 Ai teaches a system for aggregate monitoring of private computer networks includes a plurality of monitoring servers for monitoring a plurality of private networks. Each private network has at least one monitoring server configured for monitoring the private network by collecting statuses of devices associated with the private network. A central server is coupled to each of the monitoring servers via a wide area network (WAN) and stores information pertaining to a plurality of users. The information associates each of the users with a group of one or more of the private networks. The central server may receive a request from a remote device via the WAN, determine the group of private networks associated with the requesting user, automatically generate a set of statistics according to only the statuses collected for each private network in the group associated with the requesting user, and send the set of statistics to the remote device.
Quiros Patent No. US 9674692 B2 teaches systems and methods for communicating with a hotel, for example, by establishing calls from a mobile communication device as an extension of a PBX of the hotel. The mobile communication device can receive, by a network interface, guest registration data for a guest of the hotel, including the room assignment and one or more guest service extensions on the PBX. The mobile communication device can store the guest registration data in electronic memory to configure the one or more guest service keys with the one or more guest service extensions. The mobile communication device can based on a selection of a key of one or more guest service keys, communicate directly with the PBX, by the network interface, to place and receive calls as an extension of the PBX associated with the hotel room assignment.
McComb et al. Pub. No. US 20150156616 A1 teaches the system (100) has a storage device for storing a default incoming call rule specifying a default destination to which incoming telephone calls to a hospitality establishment are to be forwarded. Processors (130, 140) receive the incoming telephone call during period of time when a user is not checked in to the hospitality establishment and forward the incoming telephone call to the default destination according to the default incoming call rule as a custom incoming call rule is not active when the user is not checked in to the hospitality establishment.
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically receive, by the operating system, a push notification message addressed to the predetermined application from a message server via an external notification service; activate the predetermined application by the operating system in response to receiving the push notification message; deliver the push notification message to the predetermined application by the operating system; configure the SIP client by the predetermined application to utilize one or more login credentials of a new communication account determined according to information included in the push notification message; communicate over the wireless local area network according to a SIP protocol with a SIP phone system server by the SIP client in order to log in to the SIP phone system server utilizing the login credentials; receive, by the SIP client, an incoming call from the SIP phone system over the wireless local area network; and signal the incoming call to a user of the mobile computing device and display an answer button on the user interface to allow the user to answer the incoming call utilizing the SIP client.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robinton et al. Pub. No. US 20170017947 A1 - TRUSTED NFC TICKETING
Anfani et al. Pub. No. US 20100234009 Al - CENTRALLY MANAGING USER-SPECIFIED CONFIGURATION DATA FOR A CONFIGURABLE DEVICE
Kullos Pub. No. US 20120166628 Al - SYSTEM AND METHOD FOR AGGREGATE MONITORING OF USER-BASED GROUPS OF PRIVATE COMPUTER NETWORKS
Quires Patent No. US 9674692 B2 - Hotel communication systems and methods
McComb et al. Pub. No. US 20150156616 Al - Hospitality phone system for processing incoming telephone calls, has processors for forwarding incoming telephone call to default destination according to default incoming call rule as custom incoming call rule is not active.
Gasparini et al. Pub. No. US 20100100928 Al - Secure network computing
Cassidy et ai. Pub. No. US 20150254726 A1 - EVENT-TRIGGERED INVITATIONS TO UPGRADE SERVICE OFFERED BY HOSPITALITY ESTABLISHMENT
Chatterjee et al. Pub. No. US 20070253545 AI - Mobile device calls via private branch exchange
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647